Title: Thomas Jefferson to Shadrach Ricketson, 21 June 1809
From: Jefferson, Thomas
To: Ricketson, Shadrach


           Monticello June 21. 09.
          Th: Jefferson presents his compliments & his thanks to Doctr Ricketson for his treatise on the means of preserving health & the pamphlets he has been so kind as to send him. he shall read the former especially with particular pleasure, having much more confidence in the means of preserving than of restoring health. he salutes Dr Ricketson with assurances of his respect.
        